                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

VALENTE GEONELLI FAULKS,

      Petitioner,                     Case Number 2:20-CV-10311
                                      HON. GEORGE CARAM STEEH
v.                                    UNITED STATES DISTRICT JUDGE

JOHN DAVIDS,

     Respondent.
_________________________/

         OPINION AND ORDER SUMMARILY DENYING THE
          PETITION FOR WRIT OF HABEAS CORPUS AND
      DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY
           OR LEAVE TO APPEAL IN FORMA PAUPERIS

      Valente Geonelli Faulks, (“Petitioner”), confined at the Ionia

Correctional Facility in Ionia, Michigan, filed a pro se petition for writ of

habeas corpus with this Court pursuant to 28 U.S.C. § 2254, challenging

his convictions for second-degree murder, M.C.L.A. 750.317, and felony

firearm, M.C.LA. 750.227b. For the reasons that follow, the petition for writ

of habeas corpus is SUMMARILY DENIED WITH PREJUDICE.

                               I. Background

      Petitioner was charged with first-degree murder, felonious assault,

and felony-firearm. Following a preliminary examination, petitioner was

bound over to trial on the first-degree murder and felony-firearm charges.

                                       -1-
      Petitioner was found guilty by a jury in the Wayne County Circuit

Court of the lesser included offense of second-degree murder and guilty of

felony-firearm. Petitioner was sentenced to thirty to fifty years in prison on

the second-degree murder conviction and two years in prison on the felony-

firearm conviction.

      The Michigan Court of Appeals affirmed petitioner’s convictions but

remanded the case back to the trial court pursuant to People v. Lockridge,

498 Mich. 358, 392, 870 N.W. 2d 502 (2015), for the judge to determine

whether he or she would have imposed the same sentence even without

the mandatory use of Michigan’s now invalidated sentencing guidelines.

People v. Faulks, No. 326759, 2016 WL 3855884 (Mich. Ct. App. July 14,

2016).

      On remand, the judge declined to re-sentence petitioner, finding that

the sentence was “proportionate to the utterly gratuitous and cold-blooded

killing of an unarmed man as a result of some perceived slight to the

Defendant’s sister.”

      Petitioner’s sentence was affirmed. People v. Faulks, No. 335607,

2018 WL 1768083 (Mich. Ct. App. Apr. 12, 2018), lv. den., 932 N.W.2d 600

(Mich. 2019).

      Petitioner seeks a writ of habeas corpus on the following grounds:

                                     -2-
      I. The defendant was denied the right to a fair trial when the
      prosecutor engaged in misconduct by eliciting evidence of
      defendant’s prior bad acts as a juvenile and being arrested in
      possession of a gun when defendant’s juvenile record and his
      pending charge were to be excluded.

      II. The trial court should have granted resentencing following
      the Crosby remand because the sentence of 30 to 50 years
      was unreasonably long.


                        II. Standard of Review

      28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not
      be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of
      the claim–

                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or
                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by the

Supreme Court on a question of law or if the state court decides a case

                                      -3-
differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11.

      A petition for a writ of habeas corpus must set forth facts that give

rise to a cause of action under federal law or it may summarily be

dismissed. See Perez v. Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich.

2001). Federal courts are also authorized to dismiss any habeas petition

that appears legally insufficient on its face. McFarland v. Scott, 512 U.S.

849, 856 (1994). A federal district court is authorized to summarily dismiss

a habeas corpus petition if it plainly appears from the face of the petition or

the exhibits that are attached to it that the petitioner is not entitled to federal

habeas relief. See Carson v. Burke, 178 F. 3d 434, 436 (6th Cir. 1999);

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. The Sixth

Circuit, in fact, long ago indicated that they “disapprove the practice of

issuing a show cause order [to the respondent] until after the District Court

                                       -4-
first has made a careful examination of the petition.” Allen v. Perini, 424 F.

2d 134, 140 (6th Cir. 1970). A district court therefore has the duty to

screen out any habeas corpus petition which lacks merit on its face. Id. at

141. No return to a habeas petition is necessary when the petition is

frivolous, or obviously lacks merit, or where the necessary facts can be

determined from the petition itself without consideration of a return by the

state. Id.

   After undertaking the review required by Rule 4, this Court concludes,

for reasons stated in greater detail below, that petitioner’s claims do not

entitle him to habeas relief, such that the petition must be summarily

denied. See McIntosh v. Booker, 300 F. Supp. 2d 498, 499 (E.D. Mich.

2004).

                              III. Discussion

      A. Claim # 1. The prosecutorial misconduct claims.

      Petitioner argues he was denied a fair trial because of prosecutorial

misconduct.

      “Claims of prosecutorial misconduct are reviewed deferentially on

habeas review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir.

2004)(citing Bowling v. Parker, 344 F. 3d 487, 512 (6th Cir. 2003)). A

prosecutor’s improper comments will be held to violate a criminal

                                     -5-
defendant’s constitutional rights only if they “‘so infected the trial with

unfairness as to make the resulting conviction a denial of due process.’”

Darden v. Wainwright, 477 U.S. 168, 181 (1986)(quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will

thus form the basis for habeas relief only if the conduct was so egregious

as to render the entire trial fundamentally unfair based on the totality of the

circumstances. Donnelly v. DeChristoforo, 416 U.S. at 643-45. To obtain

habeas relief on a prosecutorial misconduct claim, a habeas petitioner must

show that the state court’s rejection of his prosecutorial misconduct claim

“was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fair-minded

disagreement.” Parker v. Matthews, 567 U.S. 37, 48 (2012).

      Petitioner’s primary claim is that the prosecutor committed

misconduct by introducing evidence of petitioner’s prior bad acts as a

juvenile and the fact that petitioner had a pending carrying a concealed

weapon charge in another case when the judge had previously excluded

the evidence.

      Although F.R.E. 404(b) and its state counterpart M.R.E. 404(b)

generally prohibit a prosecutor from questioning a defendant about prior

bad acts, the United States Supreme Court has never held that the federal

                                       -6-
constitution forbids a prosecutor from doing so, thus the rejection of

petitioner’s prosecutorial misconduct claim by the Michigan courts would

not entitle petitioner to habeas relief. See Wagner v. Klee, 620 F. App’x.

375, 378 (6th Cir. 2015). The Sixth Circuit has also noted that there are no

Supreme Court cases which support the proposition that a prosecutor’s

questions that call for answers that are inadmissible due to relevancy

constitute prosecutorial misconduct that rises to the level of a federal due

process violation. See Wade v. White, 120 F. App’x. 591, 594 (6th Cir.

2005). Petitioner would not be entitled to habeas relief even if evidence of

his juvenile record and his pending carrying a concealed weapons charge

was irrelevant. Id.

      Petitioner further claims that the prosecutor misrepresented the

evidence when she argued in rebuttal that petitioner carries guns on a

regular basis when, in fact, petitioner merely testified at trial that: “I have

carried a gun.”

      The Michigan Court of Appeals rejected this claim:

      While this statement was not precisely what defendant testified,
      the prosecution is not required to present its argument in the
      blandest possible terms.

      People v. Faulks, 2016 WL 3855884, at * 2.




                                       -7-
      Misrepresenting facts in evidence by a prosecutor can amount to

substantial error because doing so “may profoundly impress a jury and may

have a significant impact on the jury's deliberations.” Washington v.

Hofbauer, 228 F. 3d 689, 700 (6th Cir. 2000)(quoting Donnelly, 416 U.S. at

646). It is also improper for a prosecutor during closing arguments to bring

to the jury any purported facts which have not been introduced into

evidence and which are prejudicial. Byrd v. Collins, 209 F. 3d 486, 535 (6th

Cir. 2000). However, prosecutors must be given leeway to argue

reasonable inferences from the evidence. Id.

      The prosecutor’s remark that petitioner regularly carries a gun was

based on a reasonable inference from petitioner’s own testimony in which

he admitted “I have carried a gun.” Because there was at least some

factual support on the record for the prosecutor’s argument, the

prosecutor’s remarks did not deprive petitioner of a fair trial. See U.S. v.

Henry, 545 F.3d 367, 377 (6th Cir. 2008).

      B. Claim # 2. The sentencing claim.

      Petitioner contends that his sentence of thirty to fifty years for

second-degree murder is disproportionate.

      Petitioner fails to state a claim for federal habeas relief. The United

States Constitution does not require that sentences be proportionate. In

                                      -8-
Harmelin v. Michigan, 501 U.S. 957, 965 (1991), a plurality of the United

States Supreme Court concluded that the Eighth Amendment does not

contain a requirement of strict proportionality between the crime and

sentence. The Eighth Amendment forbids only extreme sentences that are

grossly disproportionate to the crime. Id. at 1001. Furthermore, a sentence

within the statutory maximum set by statute does not normally constitute

cruel and unusual punishment. Austin v. Jackson, 213 F. 3d 298, 302 (6th

Cir. 2000). Courts reviewing Eighth Amendment proportionality must

remain highly deferential to the legislatures in determining the appropriate

punishments for crimes. United States v. Layne, 324 F.3d 464, 473-74 (6th

Cir. 2003)(citing Harmelin, 501 U.S. at 999). “In implementing this ‘narrow

proportionality principle,’ the Sixth Circuit has recognized that ‘only an

extreme disparity between crime and sentence offends the Eighth

Amendment.’” Cowherd v. Million, 260 F. App’x. 781, 785 (6th Cir.

2008)(quoting United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000)).

As long as the sentence remains within the statutory limits, trial courts have

historically been given wide discretion in determining “the type and extent

of punishment for convicted defendants.” Williams v. New York, 337 U.S.

241, 245 (1949).




                                      -9-
     Moreover, federal courts generally do not engage in a proportionality

analysis except where the sentence imposed is death or life imprisonment

without parole. See United States v. Thomas, 49 F.3d 253, 261 (6th Cir.

1995). Successful challenges to the proportionality of a particular sentence

in non-capital cases are “exceedingly rare.” Rummel v. Estelle, 445 U.S.

263, 272 (1980).

     In the present case, petitioner’s sentence of 30 to 50 years in prison

was within the statutory limits of the offense of second-degree murder. The

trial judge sentenced petitioner to less than the maximum sentence of life

imprisonment. Moreover, petitioner’s minimum sentence of thirty to fifty

years was within the sentencing guidelines range of 225 to 375 months. In

Michigan, sentences within a correctly scored guidelines range are

presumptively proportionate. See Hastings v. Yukins, 194 F. Supp. 2d 659,

673-674 (E.D. Mich. 2002)(citing to People v. Bailey, 218 Mich. App. 645,

647; 554 N. W. 2d 391 (1996)). This Court concludes that petitioner’s

sentence of 30 to 50 years in prison for second-degree murder was not

extreme or grossly disproportionate to the offense or to the offender, so as

to entitle him to habeas relief. Austin v. Jackson, 213 F.3d at 302 (sentence

of 40 to 60 years in prison for second-degree murder not disproportionate,

even though it exceeded sentencing guidelines range of 12-25 years).

                                    - 10 -
                               IV. Conclusion

      The petition for writ of habeas corpus is denied. The Court denies a

certificate of appealability. In order to obtain a certificate of appealability, a

prisoner must make a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is

required to show that reasonable jurists could debate whether, or agree

that, the petition should have been resolved in a different manner, or that

the issues presented were adequate to deserve encouragement to proceed

further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

court rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims to be debatable or wrong.

Id. at 484.

      For the reasons stated in this opinion, a certificate of appealability is

denied because petitioner failed to make a substantial showing of the

denial of a federal constitutional right. Myers v. Straub, 159 F. Supp. 2d

621, 629 (E.D. Mich. 2001). The Court also denies petitioner leave to

appeal in forma pauperis, because the appeal would be frivolous. Id.

                                   V. ORDER

      IT IS ORDERED that:

                                      - 11 -
     (1) the Petition for a Writ of Habeas Corpus is SUMMARILY DENIED
        WITH PREJUDICE.

     (2) A Certificate of Appealability is DENIED.

     (3) Petitioner is DENIED leave to appeal in forma pauperis.

Dated: February 14, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

              Copies of this Order were served upon attorneys of record on
              February 14, 2020, by electronic and/or ordinary mail and also
                on Valente Faulks #956836, Ionia Maximum Correctional
                 Facility, 1576 W. Bluewater Highway, Ionia, MI 48846.

                                    s/Barbara Radke
                                      Deputy Clerk




                                          - 12 -
